Casey, J.
Appeal from a judgment of the Supreme Court (McDermott, J.), entered August 28, 1986 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent Commissioner of Education denying petitioner’s request that she be paid one day’s salary for the day she attended a disciplinary hearing.
At issue on this appeal is whether it was irrational for respondent Commissioner of Education to determine that petitioner, a tenured teacher who requested a hearing pursuant to Education Law § 3020-a on charges brought against her by her building principal, was not entitled to be paid for the day she was absent from work to attend the hearing. Supreme Court held that the Commissioner’s determination was irrational and directed respondent Board of Education of the Maine-Endwell Central School District (hereinafter the Board) to pay one day’s salary to petitioner for the day she was absent to attend the hearing. This appeal by the Commissioner and the Board ensued. We affirm Supreme Court’s judgment.
The Commissioner concluded that any right that petitioner might have to receive her salary while absent from her assigned duties in order to attend the disciplinary hearing must be based upon either a statutory or contractual provision. Since the relevant collective bargaining agreement contains no provision concerning leave for attending disciplinary hearings, the parties have focused their attention on Education Law § 3020-a, entitled "Hearing procedures and penalties”. The Commissioner concluded that since the statute contained no express provision for paid leave while attending a disciplinary hearing, petitioner was not entitled to be paid for the day she was absent. On this appeal, the Commissioner maintains that the statute is, at most, ambiguous and, therefore, the courts must defer to his reasonable interpretation of *692the statute (see, Matter of Schweiss v Ambach, 98 AD2d 148, affd 63 NY2d 835).
In Matter of Jerry v Board of Educ. (35 NY2d 534), the Court of Appeals held that a board of education could not withhold the compensation of a tenured teacher during the period of suspension authorized by Education Law § 3020-a. Since petitioner was not suspended, the Commissioner concluded that the holding in Jerry had no bearing on this case. We disagree. In Jerry, the court found that a teacher’s right to compensation was such that "it cannot be taken away from him [or her] except pursuant to explicit statutory authorization” (supra, at 541-542), thereby casting considerable doubt on the Commissioner’s contrasting analysis herein which required explicit statutory authorization for continued compensation. It is also significant that the court in Jerry found a substantive right to compensation during the period of suspension despite the absence of any specific provision therefor in the statute. Thus, we find little force in the Commissioner’s argument that in view of the absence of any specific provision in the statute for compensation while a teacher attends a disciplinary hearing, the statute must be literally construed as not providing for such compensation. But most compelling is that, pursuant to the Court of Appeals interpretation of Education Law § 3020-a in Jerry, a suspended teacher must be paid while attending a disciplinary hearing, and we find it irrational to interpret the same statute as authorizing harsher treatment for a teacher who has not been suspended (presumably because the charges are not so grave as to justify suspension). The case of Matter of Adlerstein v Board of Educ. (64 NY2d 90), which held that a suspended tenured teacher can be required to perform nonteaching assignments, does not, as the Commissioner claims, support the challenged determination. Accordingly, we agree with Supreme Court that the Commissioner’s determination must be annulled.
Judgment affirmed, with costs. Main, J. P., Casey and Weiss, JJ., concur.